DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: As discussed in the restriction requirement mailed 12-22-21, Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a membrane support and an electric field generating mechanism, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KR20090122647. See the below 102 (a)(1) rejection.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant's election with traverse of group I in the reply filed on 2-7-22 is acknowledged.  The traversal is on the ground(s) that claims 20-24 have been canceled.  This is not found persuasive because applicant has filed a new method claim in the response to the restriction requirement that would have been included in Group II if it have been presented before the restriction requirement was mailed and, as discussed above in the restriction requirement mailed 12-22-21 Group I and II lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2009-0122647 (KR’647) (machine translation used for citation).

Regarding claims 1 and 2, KR’647 teaches a method of removing a particle of a pellicle is provided to remove a particle generating on the surface of the pellicle membrane (a membrane cleaning apparatus for removing particles from a membrane) (abstract). KR’647 further teaches in a method of removing a particle of a pellicle, the pellicle frame(120) (a membrane support configured to support the membrane) and the pellicle membrane(130) are formed with a conductive material. Power is applied to the pellicle frame and the pellicle membrane so that the anode(+) or the cathode(-) of them are charged with electricity (the electric field generating mechanism comprises: a mechanism configured to apply a voltage across a membrane). The power is applied to a collector(200) (the electric field generating mechanism comprises: one or more collector electrodes) so that it is charged with same electricity of the pellicle membrane (abstract). First, when the pellicle membrane 130 is charged to the anode (+) through the pellicle frame 120 made of the conductive material using a power source, particles attached to the surface of the pellicle membrane have a polarity opposite to that of the pellicle membrane 130. It is charged with the negative electrode (-). Alternatively, when the pellicle membrane 130 is charged to the cathode (−), it is natural that the particles attached to the surface of the pellicle membrane are charged to the anode (+). Thereafter, the collector 200 is charged by using a power supply source to have the same polarity as that of the pellicle membrane 130. The charged collector 200 then moves under the pellicle membrane. Therefore, the particles on the surface of the pellicle can be removed using static electricity without the physical and chemical method of injecting nitrogen gas into the conventional reticle (page 3). Therefore, KR’647 teaches a membrane cleaning apparatus for removing particles from a membrane, the apparatus comprising: a membrane support configured to support the membrane; and an electric field generating mechanism configured to generate an electric field in the vicinity of the membrane when supported by the membrane support, with regard to claim 1 and wherein the electric field generating mechanism comprises: one or more collector electrodes; and a mechanism configured to apply a voltage across a membrane when supported by the membrane support and the or each of the one or more collector electrodes, with regard to claim 2.

Regarding claims 10, KR’647 teaches the membrane cleaning apparatus of claim 1. KR’647 further teaches the electric field is generated around the membrane, see fig 2. Therefore, KR’647 further teaches wherein the electric field generating mechanism is configured to generate an electric field in the vicinity of two opposed surfaces of the membrane when supported by the membrane support, the electric field in the vicinity of the two opposed surfaces of the membrane being in opposite directions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR’647 as applied to claim 1 above, and further in view of Lee et al. US 2016/0274471 (US’471).

Regarding claims 3 and 9, KR’647 teaches the membrane cleaning apparatus of claim 1.

KR’647 does not teach a mechanism configured to induce mechanical oscillations in the membrane when supported by the membrane support, with regard to claim 3 and wherein the mechanism configured to induce mechanical oscillations is configured to induce oscillations only in a localised portion of the membrane, with regard to claim 9.

US’471 teaches an acoustic wave generator configured to generate acoustic waves to cause a pellicle to vibrate at a target resonance frequency (abstract). US’471 further teaches the pellicle 70 includes a thin membrane (e.g., a polymer membrane) that is placed over the surface of the mask 30 on which the patterns 40 are formed. Thus, the contaminant particles 60 would fall on the pellicle 70, rather than on the mask 30. The contaminant particles 60 may then be removed from the pellicle 70 as necessary (para. 19). According to the various aspects of the present disclosure, the particle removing system 500 utilizes the acoustic wave generator 110 to remove the contaminant particle 510. As discussed above with reference to FIG. 2, the acoustic wave generator 110 can generates acoustic waves, for example acoustic waves 520 and 521 to force the pellicle 70 into a certain mode of oscillation (as represented by the wave 115) (para. 50). Therefore, US’471 teaches a mechanism configured to induce mechanical oscillations in the membrane when supported by the membrane support. US’47 further teaches Based on the above discussions, it can be seen that the location of the contaminant particle 510 may impact the design choice of the particle removing system 500. As discussed above, the location of the contaminant particle 510 on the pellicle 70 can be either ascertained by machines or by a naked human eye. Once the location of the contaminant particle 510 is known, the particle removing system 500 may then be designed such that the peak amplitude (in a direction pointing away from the pellicle) of the vibrating pellicle 70 coincides with the location of the contaminant particle. This may have the greatest effect in “throwing” the contaminant particle 510 away from the pellicle 70. In furtherance of this goal, the number of the acoustic transducers may be varied in order to generate a desired mode of oscillation (N), such that the peak amplitude is where it is supposed to be (para. 52-56, see fig. 11). Therefore, US’471 further teaches wherein the mechanism configured to induce mechanical oscillations is configured to induce oscillations only in a localised portion of the membrane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus KR’647 To include a mechanism configured to induce mechanical oscillations in the membrane when supported by the membrane support, with regard to claim 3 and wherein the mechanism configured to induce mechanical oscillations is configured to induce oscillations only in a localised portion of the membrane, with regard to claim 9 because US’471 teaches it can be used to clean membranes of pellicles and it is prima facie obvious to combine two devices each of which is taught by the prior art to be useful for the same purpose, in order to form a third device to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR’647 in view of US’471 as applied to claim 3 above, and further in view of Dao et al. US 2001/005944 (US’944).

Regarding claim 8, KR’647 teaches the membrane cleaning apparatus of claim 3.

The modified apparatus of KR’647 does not teach wherein the mechanism configured to induce mechanical oscillations in the membrane when supported by the membrane support comprises a radiation source operable to produce a pulsed radiation beam which is incident on at least a portion of the membrane when supported by the membrane support.

US’944 teaches a method of transporting a reticle is disclosed (abstract). US’944 further teaches a radiation sources can be used in a process of cleaning a thin film of optical grade polymer that is stretched on a frame and secured to a reticle (para. 6 19-28, 37-41, see fig. 5). Therefore, US’944 teaches that the modified apparatus of KR’647 can include a radiation source operable to produce a pulsed radiation beam which is incident on at least a portion of the membrane when supported by the membrane support. As discussed in applicant’s specification para. 215 “as the membrane is generally flexible, the radiation pressure may create mechanical deformations in the membrane”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus KR’647 to include wherein the mechanism configured to induce mechanical oscillations in the membrane when supported by the membrane support comprises a radiation source operable to produce a pulsed radiation beam which is incident on at least a portion of the membrane when supported by the membrane support because US’944 teaches it can be used to clean membranes of pellicles and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over KR’647.

Regarding claim 11, KR’647 teaches the membrane cleaning apparatus of claim 10.

The modified apparatus of KR’647 does not teach wherein the electric field is created by two collector electrodes, each disposed on an opposite side of a plane of the membrane.

However, since KR’647 teaches the cleaning of at least one surface of the membrane using a collector electrode, it would be obvious to clean the other surface of the membrane in the same way by providing a second collector electrode and the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the apparatus of KR’647 to include wherein the electric field is created by two collector electrodes, each disposed on an opposite side of a plane of the membrane because KR’647 teaches the cleaning of at least one surface of the membrane using a collector electrode and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 .VI. (B).

Regarding claim 12, the modified apparatus of KR’647 teaches the membrane cleaning apparatus of claim 10 and that it would be obvious to provide two collector electrode for cleaning both side of the membrane, as discussed above with regard to claim 11. The modified apparatus of KR’647 does not explicitly teach wherein the magnitude of the electric field is substantially equal on both sides of the membrane, however, it is noted that the applicant claimed use of the “electric field generating mechanism” recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure can perform the intended use, then it meets the claim. The apparatus of the modified apparatus of KR’647 as discussed above with regard to claim 11 teaches an apparatus that includes and “electric field generating mechanism” including two electrode for cleaning opposite side of the membrane which would be capable of being operated as desired. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the “electric field generating mechanism” taught by the prior art and the “electric field generating mechanism” claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KR’647 as applied to claim 2 above, and further in view of Scaccabarozzi et al. US2011/0037960 (US’960).

Regarding claim 13, KR’647 teaches the membrane cleaning apparatus of claim 2.

KR’647 does not teach wherein at least a portion of one or more collector electrodes has an insulating coating.

US’960 teaches a lithographic apparatus includes an illumination system configured to condition a beam of radiation, and a support structure configured to support a patterning device. US’960 further teaches a cleaning electrode for attracting removing contamination from a lithograph mask. The electrode includes an electrically insulating coating which helps retain particles on the surface of the cleaning electrode, prevents arcing between the mask and electrode and provide a more uniform electric field across the surface of the cleaning electrode (para.35-39).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the apparatus of KR’647 to include wherein at least a portion of one or more collector electrodes has an insulating coating because US’960 teaches an electrically insulating coating helps retain particles on the surface of the cleaning electrode, prevents arcing between the mask and electrode and provide a more uniform electric field across the surface of the cleaning electrode.

	
Claims 14, 19 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over KR’647 as applied to claim 1 above, and further in view of Dao et al. US 2001/005944 (US’944).

Regarding claims 14 and 19, KR’647 teaches the membrane cleaning apparatus of claim 1.

KR’647 does not teach a plasma generating mechanism, with regard to claim 14 and a chamber and a pump apparatus configured to control a pressure of an interior of a chamber and wherein the membrane support is disposed within the chamber, with regard to claim 19.

US’944 teaches a method of transporting a reticle is disclosed (abstract). US’944 further teaches after a suitable vacuum has been achieved, at step 503, the pelliclized reticle is exposed to either ultra violet radiation, plasma, ozone, heat, or a combination of the above to remove contamination from a thin film of optical grade polymer that is stretched on a frame and secured to the reticle (para. 6 19-28, 37-41, see fig. 5). Therefore, US’944 teaches cleaning a membrane using a plasma generating mechanism, with regard to claim 14 and a chamber and a pump apparatus configured to control a pressure of an interior of a chamber and wherein the membrane support is disposed within the chamber, with regard to claim 19.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus KR’647 To include a plasma generating mechanism, with regard to claim 14 and a chamber and a pump apparatus configured to control a pressure of an interior of a chamber and wherein the membrane support is disposed within the chamber, with regard to claim 19 because US’944 teaches it can be used to clean membranes of pellicles and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 29, the modified apparatus of KR’647 teaches the membrane cleaning apparatus of claim 14. The modified apparatus of KR’647 teaches an apparatus with a collector electrode in a chamber that to produce plasma, as discussed above with regard to claims 2 and 14. Since the plasma would be formed in the chamber to clean the surfaces of the pellicle film, KR’647 further teaches wherein the electric field generating mechanism comprises one or more collector electrodes, and wherein the plasma generating mechanism is configured to generate a plasma between the membrane when supported by the membrane support and the or each of the one or more collector electrodes.

Regarding claim 30, the modified apparatus of KR’647 teaches the membrane cleaning apparatus of claim 29. The modified apparatus of KR’647 teaches an apparatus with a collector electrode and a mechanism for applying a voltage to the membrane and collector, as discussed above with regard to claims 1-2. Any mechanism for applying a voltage would be capable of being turned on and off or pulsed. Therefore, the modified apparatus of KR’647 further teaches wherein the electric field generating mechanism comprises a mechanism configured to apply a voltage across a membrane when supported by the membrane support and the or each of the one or more collector electrodes and wherein the mechanism configured to apply the voltage is configured to apply a pulsed voltage across the membrane when supported by the membrane support and the or each of the one or more collector electrodes.

Regarding claims 31 and 32, the modified apparatus of KR’647 teaches the membrane cleaning apparatus of claim 30. The modified apparatus of KR’647 does not explicitly teach wherein each pulse of the pulsed voltage comprises a first portion having a first polarity and a second portion having a second, opposite polarity, with regard to claim 31 and wherein the plasma generating mechanism is configured such that plasma is switched on between subsequent pulses of the pulsed voltage and is switched off during pulses of the pulsed voltage, with regard to claim 32, however, it is noted that the applicant claimed configuration of “electric field generating mechanism” and the “plasma generating mechanism” recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The apparatus of the modified apparatus of KR’647 teaches an apparatus that includes “electric field generating mechanism” and the “plasma generating mechanism” which would be capable of being turn on and off as desired. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the “electric field generating mechanism” and the “plasma generating mechanism” taught by the prior art and the “electric field generating mechanism” and the “plasma generating mechanism” claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

	
	
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of the electric field generating mechanism recited in claim 1 and the mechanism configured to induce mechanical oscillations configured to apply a time-varying voltage across the excitation electrode and the membrane when supported by the membrane support in a membrane cleaning apparatus is not taught or rendered obvious by the prior art. Claims 5-7 depend from claim 4 and therefore include all allowable feature of claim 4. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713